Case 1:19-cv-09492-VEC Document3 Filed 10/16/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
ALEXANDER CREQUE,
COMPLAINT
Plaintiff, PLAINTIFF DEMANDS A
JURY VERDICT
- against -
JOHN BEATTY, JR.,
Defendant,
x

Plaintiff, ALEXANDER CREQUE, by his attorney, the Law Office of Ryan S. Goldstein,
PLLC., complaining of the Defendant(s) herein in this Complaint, respectfully allege upon
information and belief as follows:

PARTIES TO THE ACTION

1. At all times relevant herein, Plaintiff, ALEXANDER CREQUE was and is an individual
residing in the County of Bronx and City and State of New York. Mr. Creque is a forty (40) year old
male born and residing at 256 East 169" Street, #1D, Bronx, New York 10456.
2. Atall times relevant herein, and upon information and belief, Defendant, JOHN BEATTY,
JR., was an individual residing in the City of Morrisville in the County of Bucks and State of
Pennsylvania. Mr. Beatty resides at 512 Berwyn Road, Morrisville, Pennsylvania 19067.

JURISDICTION AND VENUE
3. This action is brought under this court’s original jurisdiction pursuant to 28 U.S.C. § 1332 of
the United States Constitution and/or federal laws or treaties in that the parties are citizens of
different states and the amount in damages are in excess of $75,000.00 exclusive of interest and
costs.
4. At all times relevant herein, Plaintiff, ALEXANDER CREQUE was and is a resident of the
State of New York.

5. At all times relevant herein, and upon information and belief, Defendant, JOHN BEATTY,
Case 1:19-cv-09492-VEC Document3 Filed 10/16/19 Page 2 of 5

JR., was a resident of the State of Pennsylvania.

STATEMENT OF CLAIMS
6. On or about 12" day of September 2018 Plaintiff, ALEXANDER CREQUE was a lawful
owner and operator of a certain 2012 Audi motor vehicle registered in the State of New York.
7. That at all times hereinafter mentioned, and upon information and belief, the Defendant,
JOHN BEATTY, JR. was a lawful owner and operator of a certain 2015 Dodge Caravan motor
vehicle registered in the State of Pennsylvania.
8. That on or about the 12" day of September, 2018 at approximately 3:09 P.M., the motor
vehicle which was owned and operated by Plaintiff, ALEXANDER CREQUE was stopped in
traffic at Roosevelt Boulevard intersecting Red Lion Road in the County of Philadelphia and State of
Pennsylvania when the motor vehicle owned and operated by Defendant, JOHN BEATTY, JR.
struck the rear end of Plaintiff's vehicle.
9. That at all times hereinafter mentioned, the roadways known as Roosevelt intersecting with
Red Lion Road in the County of Philadelphia and State of Pennsylvania was and still is a public
roadway.
10. That the negligence of the Defendant consisted of his negligent ownership, operation,
maintenance and control of his motor vehicles; in operating his motor vehicles at an excessive rate of
speed under the circumstances then and there prevailing; in failing to stop; in failing to slow down;
in operating his motor vehicle in a state of disrepair; in failing to keep his motor vehicles under
proper control; in operating his motor vehicle in a dangerous and reckless manner; in failing to keep
a proper lookout; in failing to give warning of his approach; in failing to observe the traffic controls
and rules of the road; in failing to make proper, timely and adequate use of the signal devices, brakes
and other safety equipment; in failing to make proper use of the steering mechanism; in failing to
observe and obey traffic controls at the time and place of the occurrence; in disregarding and
disobeying the applicable laws, statutes, ordinances, rules and regulations governing the movement

of motor vehicles traffic at the time and place of the occurrence; and in being in all ways generally

2
Case 1:19-cv-09492-VEC Document3 Filed 10/16/19 Page 3 of 5

careless, reckless and negligent.

INJURIES
11. = Plaintiff ALEXANDER CREQUE repeats and realleges each and every allegation contained
in Paragraphs 1 through 02 of this Complaint with the same force and effect as if set forth herein.
12. That as a result of the negligence of the Defendant, JOHN BEATTY, JR. as hereinbefore
alleged, the Plaintiff, ALEXANDER CREQUE was caused to be rendered sick, sore, lame and
disabled and to sustain severe and grievous injuries to his head, neck, body and limbs, both internal
and external; and to sustain and still sustain, severe pain, mental anguish and physical and emotional
disability, and further, said plaintiff has been caused to expend and become liable for, and upon
information and belief, will in the future be caused to expend and become liable for great sums of
money in an effort to cure themselves of her injuries.
13. As further and direct result of the negligence and carelessness of the Defendant, JOHN
BEATTY, JR, the Plaintiff, ALEXANDER CREQUE, now suffers from recurring pain and will
continue to suffer from recurring pain in the future.
14. As further and direct result of the negligence and carelessness of the Defendant, JOHN
BEATTY, JR. the Plaintiff, ALEXANDER CREQUE is limited in his abilities to perform the
ordinary physical activities of everyday life.
15. As further and direct result of the negligence and carelessness of the Defendant, JOHN
BEATTY, JR. the Plaintiff, ALEXANDER CREQUE, will expend significant sums of money for
future medical treatment and services including but not limited to physical therapy and future
surgeries.
16. Thatasaresult of the foregoing, the Plaintiff ALEXANDER CREQUE suffered a "serious
injury" as defined by Section 5102(d) of the Insurance Law of the State of New York as well as all
applicable laws governing the State of Connecticut.
17. That by reason thereof, Plaintiff, ALEXANDER CREQUE is entitled to recover for non-

economic loss and for such economic losses as set forth in Section 5102 of the Insurance Law of the

3
Case 1:19-cv-09492-VEC Document3 Filed 10/16/19 Page 4of 5

State of New York.
18. That the Plaintiff, ALEXANDER CREQUE is a "covered person" as defined by Section
5102(j) of the Insurance Law of the State of New York and/or the laws governing the State of
Pennsylvania.
19. That the actions involved in the operation and use of a motor vehicle and as such, is an
exception to Article 16 of the CPLR.
20. That as a consequence of the foregoing, Plaintiff, ALEXANDER CREQUE has been
damaged in the sum of FIVE MILLION and 00/100 ($5,000,000.00) DOLLARS.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, ALEXANDER CREQUE respectfully requests that this Court

enter judgment:

(a) Directing the Defendant, JOHN BEATTY, JR., to pay an economic and non-
economic damages, including, but not limited to, compensation for past, present and
future pain and suffering to be determined by a trier of fact but not to be less than
FIVE MILLION and 00/100 ($5,000,000.00) DOLLARS;

(b) awarding Plaintiff, ALEXANDER CREQUE the costs and disbursements of this
action, together with reasonable attorneys’ fees, including without limitation, all such
fees as are provided by applicable law;

(c) retaining jurisdiction over this matter to assure full compliance with any Order of
this Court; and

(d) granting such other and further relief as to this court deems just and proper.

Dated: Bronx, New York
October 14, 2019
Case 1:19-cv-09492-VEC Document3 Filed 10/16/19 Page 5of5

LAW OFFICE OF
RYAN S. GOLDSTEIN, PLLC

 

 

To:

JOHN BEATTY, JR.
512 Berwyn Road
Morrisville, PA 19067
